DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-13, 16, 21-33 have been canceled. Claims 14, 15, 17-20, 34-47 are subject to examination.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 9 in substance that" As an initial matter, Applicant respectfully notes that the present claims (and the amendments in the previous response) were agreed to overcome Kato and Husted during the April 29, 2022 interview with Examiners Thomas and Patel. The independent claims recite similar matter to former claim 16, which was previously indicated as allowable. Accordingly, Applicant respectfully submits that the pending claims are allowable. Nevertheless, brief arguments
regarding the cited references in relation to several different features of the claims are presented
below. In the event that the pending claims are believed to be different than the claims previously
agreed to be allowable."
Examiner’s Response:
	The examiner respectfully disagrees. The claims are believed to be different than the claims previously agreed to be allowable. As per previously agreed  allowable subject matter   determining one or more triggers  and detecting  a trigger for selecting a possible modification among other things, are non-obvious over the prior art. However,  the modified amended claims “ in response  to determining ...” are broad. As in the modified amended claim 14“...in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation ...” is not the  same as determining one or more trigger and detecting a trigger for selecting a possible modification to the receive antenna orientation. Husted  teaches a motion sensor in the wireless device  can determine the orientation of the device or its antenna array. In [0024] motion sensor" refers to a component that detects movement or changes in a device's movement, which may be accomplished by directly detecting a change in orientation or by determining a relative difference in the change of position. Further, in [0042] mobile wireless device knows the previous orientation and the relative degree of change in orientation, then the mobile wireless device may be able to determine the ideal sector from solely the degree of change.

Applicant’s Argument:
	The applicant argues, on page 10 in substance that "Regarding claim 14, the cited references fail to teach or suggest at least “determining that the selected receive antenna orientation does not meet one or more receive antenna orientation selection conditions”. With regard to this feature, the Office Action acknowledges that Kato is deficient and cites Husted at [0021] ... There is no suggestion of determining that any “selected receive antenna orientation” fails to meet any conditions as in claim 14. An orientation of the wireless device (as in Husted, see at least [0004] and [0017]) is distinct from a “selected receive antenna orientation” as in claim 14.There is no suggestion in Husted that the wireless device is able to “select” its own orientation (as opposed to a “receive antenna orientation” which may be selected by the wireless device of claim 14).”
Examiner’s Response:
	The examiner respectfully disagrees.  Husted teaches in  [0004] the orientation of the mobile wireless device's antenna can be altered to a new orientation thereby improving the device's reception range. In [0025]  motion sensors may include orientation sensors and be included in mobile devices to detect the orientation of the device or the device's antenna array and in some embodiments the mobile wireless device 100 may have one or more motion sensors for performing orientation functionality for the device  and further in [0042] Antenna control circuitry 140A controls which of the sector antennas to use. In some embodiments, it may be useful to know not just that a change in antenna configuration is needed, but also an indication of which antenna is most appropriate based on various factors, such antenna position, knowing  the previous orientation and the relative degree of change in orientation, then the mobile wireless device may be able to determine the ideal sector . Claim 14 merely recites ...determining that the selected receive antenna orientation... selecting a possible modification to the receive antenna orientation....

Applicant’s Argument:
	The applicant argues, on page 10 in substance that “Regarding claim 14, the cited references further fail to teach or suggest at least “in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device”. With regard to this feature, the Office Action acknowledges that Kato is deficient and cites Husted at [0019].”
Examiner’s Response:
	The examiner respectfully disagrees.  Husted teaches in [0019] In response to detecting a change in orientation, a determination may be made as to whether the detected change meets or exceeds a specified threshold. The threshold teach by Husted is  a specified change in angle, such as Euler angles that  expressing changes in orientation. Therefore in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation. However, Claim 14 merely recites ... in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device...

Applicant’s Argument:
	The applicant argues, on page 10 in substance that “[0019] describes that how in “response to detecting a change in orientation, a determination may be made as to whether the detected change meets or exceeds a specified threshold”. In other words, like in [0021], Husted describes determining whether an orientation of the wireless device has changed more than a threshold amount. [0021], and the remainder of Husted, does not suggest selecting a modification “in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions” as in claim 14.”
Examiner’s Response:
	The examiner respectfully disagrees. Husted teaches that The motion sensor is used to dynamically adjust in real-time the orientation of the antenna array due to a detected change in the movement of the antenna array,[0024] a motion sensor that can determine the orientation of the device or its antenna array,    which examiner is construing that selecting a possible modification to
the receive antenna orientation based at least in part on an estimated rotation of the wireless device
using the motion sensor used to dynamically adjust. Further Husted teaches  mobile wireless devices include antenna control circuitry in [0041] utilize detected changes in the orientation of the wireless device to control the configuration of the antenna array, information from the motion sensor(s) may be used to detect a change in orientation of the mobile wireless device or its antenna array. This information may be used to detect the need for, trigger, or even to determine, a reconfiguration of the mobile wireless device's antenna.   However, Claim 14 merely recites ... in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device...

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18,  35, 38,  42, and 45  are rejected under 35 U.S.C. 103 as being unpatentable over Kato; Katsuya et al. (Kato hereafter) (US 20200059889 A1) in view of  Husted; Paul et al. (Husted hereafter) (US20120064841 A1).

Regarding Claim 14,  Kato teaches A method, comprising: by a wireless device:
establishing a cellular link with a cellular base station (Kato; [0037] ...the base station
apparatus 10 can transmit a signal, by using the base station beam candidate 101-1 as a transmission beam, to the terminal apparatus 20);
selecting a receive beam configuration (Kato; [0037] ... For each m, the terminal apparatus 20 can choose a reception beam in which the SNR is maximized from among beam candidates 201-n) for the cellular link including a selected receive antenna orientation of the wireless device (Kato; [0035]... The base station apparatus 10 performs communication with the location server 40 by the LPPa. The location server 40 can obtain, via the LPPa, a direction of a beam used by the base station  apparatus 10. Here, the direction of the beam can be a direction vector or a set of an azimuth angle and an elevation angle in the global coordinate system ...The terminal apparatus 20 can
receive, via the LPP, the direction of the transmission beam used by the base station
apparatus 10 from the location server 40. [0037] ...In this case each of the base station
apparatus 10 the terminal apparatus 20 searches for the suitable horizontal beam and vertical
beam), wherein the selected receive antenna orientation is selected using reference signals from the cellular base station without motion sensing information (Kato; [0071] ...the beam sweeping is performed with the base station apparatus 10-m, and a beam in which the SNR is maximized is configured to the reception beam. Information relating to the direction of the reception beam can be referred to as reception beam information.);
receiving a downlink data beam using the selected receive antenna orientation  (Kato; [0037]…the terminal apparatus 20 can receive the signal from the base station apparatus 10, by using the terminal beam candidates 201-1, 201-2, 201-3, and 201-4 as a reception beam. The terminal apparatus 20 can make the beam candidate, among the terminal beam candidates 201-1, 201-2, 201-3, and 201-4, in which a Signal to Noise Ratio (SNR), a beam gain, Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), or the like is maximized, a reception beam… [0038] The base station apparatus 10 reports the base station beam direction of the determined base station beam candidate in the global coordinate system to the location server 40 via the LPPa. The location server 40 notifies the terminal apparatus 20 of the base station beam direction via the LPP. [0075] The orientation measuring unit 20044 may receive beam orientation measurement information, from the location server 40... the transmission beam used by the base station apparatus 10-m is received by the reception beam of the terminal apparatus 20 through reflection,);
Kato fails to explicitly teach, determining that the selected receive antenna orientation does not meet one or more receive antenna orientation selection conditions.
in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device.
determining whether the possible modification to the receive antenna orientation improves downlink data beam reception; and
determining whether to modify the receive antenna orientation for the cellular link in accordance with the possible modification to the receive antenna orientation based at least in part on whether the possible modification to the receive antenna orientation improves downlink data beam reception
Husted teaches, determining that the selected receive antenna orientation does not meet one or more receive antenna orientation selection conditions (Husted; [0021] ... when the change in orientation meets or exceeds the threshold, then new beamforming coefficients may be determined in response to the detected change in orientation without recalibrating the antenna array);
in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device (Husted; [0019] ... The specified threshold is indicative of the degree of change that warrants the need to alter the antenna orientation. The threshold may be a specified change in angle, such as azimuthal angle, or possibly a three dimensional angle or a set of angles such as Euler angles, among other means of expressing changes in orientation);
determining whether the possible modification to the receive antenna orientation improves downlink data beam reception (Husted; [0027] ... Focusing beams has the impact of increasing range and lowering overall environmental interference. Specifically, rather than radiate energy in all directions, transmit energy is focused directly at the intended receiver. Such a focused beam ensures that the majority of the energy transmitted will reach the proper receiver. ); and
determining whether to modify the receive antenna orientation for the cellular link in accordance with the possible modification to the receive antenna orientation based at least in part on whether the possible modification to the receive antenna orientation improves downlink data beam reception (Husted; [0021] ... Determining the new antenna configuration in this manner results in significant savings in time, power consumption, and computational bandwidth. There is also the additional benefit of a faster response time and a reduction in consumption of the wireless medium since the device does not have to request a new CSI and wait for its arrival).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato to include the above recited limitations as taught by Husted in order to cause less interference with other wireless links. (Husted; [0027]).

Regarding Claim 35,  Kato teaches An apparatus, comprising: a processor configured to case a wireless device to (Kato; Fig.5):
establish a cellular link with a cellular base station (Kato; [0037] ...the base station
apparatus 10 can transmit a signal, by using the base station beam candidate 101-1 as a transmission beam, to the terminal apparatus 20);
select a receive beam configuration (Kato; [0037] ... For each m, the terminal apparatus 20 can choose a reception beam in which the SNR is maximized from among beam candidates 201-n) for the cellular link including a selected receive antenna orientation of the wireless device (Kato; [0035]... The base station apparatus 10 performs communication with the location server 40 by the LPPa. The location server 40 can obtain, via the LPPa, a direction of a beam used by the base station  apparatus 10. Here, the direction of the beam can be a direction vector or a set of an azimuth angle and an elevation angle in the global coordinate system ...The terminal apparatus 20 can
receive, via the LPP, the direction of the transmission beam used by the base station
apparatus 10 from the location server 40. [0037] ...In this case each of the base station
apparatus 10 the terminal apparatus 20 searches for the suitable horizontal beam and vertical
beam), wherein the selected receive antenna orientation is selected using reference signals from the cellular base station without motion sensing information (Kato; [0071] ...the beam sweeping is performed with the base station apparatus 10-m, and a beam in which the SNR is maximized is configured to the reception beam. Information relating to the direction of the reception beam can be referred to as reception beam information);
receive a downlink data beam using the selected receive antenna orientation  (Kato; [0037]…the terminal apparatus 20 can receive the signal from the base station apparatus 10, by using the terminal beam candidates 201-1, 201-2, 201-3, and 201-4 as a reception beam. The terminal apparatus 20 can make the beam candidate, among the terminal beam candidates 201-1, 201-2, 201-3, and 201-4, in which a Signal to Noise Ratio (SNR), a beam gain, Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), or the like is maximized, a reception beam… [0038] The base station apparatus 10 reports the base station beam direction of the determined base station beam candidate in the global coordinate system to the location server 40 via the LPPa. The location server 40 notifies the terminal apparatus 20 of the base station beam direction via the LPP. [0075] The orientation measuring unit 20044 may receive beam orientation measurement information, from the location server 40... the transmission beam used by the base station apparatus 10-m is received by the reception beam of the terminal apparatus 20 through reflection,);
Kato fails to explicitly teach, determine that the selected receive antenna orientation does not meet one or more receive antenna orientation selection conditions.
in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device.
determine whether the possible modification to the receive antenna orientation improves downlink data beam reception; and
determine whether to modify the receive antenna orientation for the cellular link in accordance with the possible modification to the receive antenna orientation based at least in part on whether the possible modification to the receive antenna orientation improves downlink data beam reception
Husted teaches, determine that the selected receive antenna orientation does not meet one or more receive antenna orientation selection conditions (Husted; [0021] ... when the change in orientation meets or exceeds the threshold, then new beamforming coefficients may be determined in response to the detected change in orientation without recalibrating the antenna array);
in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device (Husted; [0019] ... The specified threshold is indicative of the degree of change that warrants the need to alter the antenna orientation. The threshold may be a specified change in angle, such as azimuthal angle, or possibly a three dimensional angle or a set of angles such as Euler angles, among other means of expressing changes in orientation);
determine whether the possible modification to the receive antenna orientation improves downlink data beam reception (Husted; [0027] ... Focusing beams has the impact of increasing range and lowering overall environmental interference. Specifically, rather than radiate energy in all directions, transmit energy is focused directly at the intended receiver. Such a focused beam ensures that the majority of the energy transmitted will reach the proper receiver. ); and
determine whether to modify the receive antenna orientation for the cellular link in accordance with the possible modification to the receive antenna orientation based at least in part on whether the possible modification to the receive antenna orientation improves downlink data beam reception (Husted; [0021] ... Determining the new antenna configuration in this manner results in significant savings in time, power consumption, and computational bandwidth. There is also the additional benefit of a faster response time and a reduction in consumption of the wireless medium since the device does not have to request a new CSI and wait for its arrival).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato to include the above recited limitations as taught by Husted in order to cause less interference with other wireless links. (Husted; [0027])

Regarding Claim 42,  Kato teaches An apparatus, comprising: a processor configured to case a wireless device to (Kato; Fig.5):
establish a cellular link with a cellular base station (Kato; [0037] ...the base station
apparatus 10 can transmit a signal, by using the base station beam candidate 101-1 as a transmission beam, to the terminal apparatus 20);
select a receive beam configuration (Kato; [0037] ... For each m, the terminal apparatus 20 can choose a reception beam in which the SNR is maximized from among beam candidates 201-n) for the cellular link including a selected receive antenna orientation of the wireless device (Kato; [0035]... The base station apparatus 10 performs communication with the location server 40 by the LPPa. The location server 40 can obtain, via the LPPa, a direction of a beam used by the base station  apparatus 10. Here, the direction of the beam can be a direction vector or a set of an azimuth angle and an elevation angle in the global coordinate system ...The terminal apparatus 20 can
receive, via the LPP, the direction of the transmission beam used by the base station
apparatus 10 from the location server 40. [0037] ...In this case each of the base station
apparatus 10 the terminal apparatus 20 searches for the suitable horizontal beam and vertical
beam), wherein the selected receive antenna orientation is selected using reference signals from the cellular base station without motion sensing information (Kato; [0071] ...the beam sweeping is performed with the base station apparatus 10-m, and a beam in which the SNR is maximized is configured to the reception beam. Information relating to the direction of the reception beam can be referred to as reception beam information.);
receive a downlink data beam using the selected receive antenna orientation  (Kato; [0037]…the terminal apparatus 20 can receive the signal from the base station apparatus 10, by using the terminal beam candidates 201-1, 201-2, 201-3, and 201-4 as a reception beam. The terminal apparatus 20 can make the beam candidate, among the terminal beam candidates 201-1, 201-2, 201-3, and 201-4, in which a Signal to Noise Ratio (SNR), a beam gain, Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), or the like is maximized, a reception beam… [0038] The base station apparatus 10 reports the base station beam direction of the determined base station beam candidate in the global coordinate system to the location server 40 via the LPPa. The location server 40 notifies the terminal apparatus 20 of the base station beam direction via the LPP. [0075] The orientation measuring unit 20044 may receive beam orientation measurement information, from the location server 40... the transmission beam used by the base station apparatus 10-m is received by the reception beam of the terminal apparatus 20 through reflection,);
Kato fails to explicitly teach, determine that the selected receive antenna orientation does not meet one or more receive antenna orientation selection conditions.
in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device.
determine whether the possible modification to the receive antenna orientation improves downlink data beam reception; and
determine whether to modify the receive antenna orientation for the cellular link in accordance with the possible modification to the receive antenna orientation based at least in part on whether the possible modification to the receive antenna orientation improves downlink data beam reception
Husted teaches, determine that the selected receive antenna orientation does not meet one or more receive antenna orientation selection conditions (Husted; [0021] ... when the change in orientation meets or exceeds the threshold, then new beamforming coefficients may be determined in response to the detected change in orientation without recalibrating the antenna array);
in response to determining that the selected receive antenna orientation does not meet the one or more receive antenna orientation selection conditions, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device (Husted; [0019] ... The specified threshold is indicative of the degree of change that warrants the need to alter the antenna orientation. The threshold may be a specified change in angle, such as azimuthal angle, or possibly a three dimensional angle or a set of angles such as Euler angles, among other means of expressing changes in orientation) (004);
determine whether the possible modification to the receive antenna orientation improves downlink data beam reception (Husted; [0027] ... Focusing beams has the impact of increasing range and lowering overall environmental interference. Specifically, rather than radiate energy in all directions, transmit energy is focused directly at the intended receiver. Such a focused beam ensures that the majority of the energy transmitted will reach the proper receiver. ); and
determine whether to modify the receive antenna orientation for the cellular link in accordance with the possible modification to the receive antenna orientation based at least in part on whether the possible modification to the receive antenna orientation improves downlink data beam reception (Husted; [0021] ... Determining the new antenna configuration in this manner results in significant savings in time, power consumption, and computational bandwidth. There is also the additional benefit of a faster response time and a reduction in consumption of the wireless medium since the device does not have to request a new CSI and wait for its arrival).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato to include the above recited limitations as taught by Husted in order to cause less interference with other wireless links. (Husted; [0027]).

Regarding Claims 18, 38 and 45, Kato-Husted teaches the claim 14, 35 and 42,
Kato fails to explicitly teach, wherein the one or more triggers comprise said selecting the possible modification to the receive antenna orientation is further in response to one or more of:
detection of the wireless device rotating by an amount greater than a rotation threshold
However, in the same field of endeavor, Husted teaches, wherein the one or more triggers comprise said selecting the possible modification to the receive antenna orientation is further in response to one or more of:
detection of the wireless device rotating by an amount greater than a rotation threshold (Husted; [0041] ... information from the motion sensor(s) may be used to detect a change in orientation of the mobile wireless device or its antenna array. This information may be used to detect the need for, trigger, or even to determine, a reconfiguration of the mobile wireless device's antenna... [0049]...the motion detection circuitry may also determine whether the difference exceeds a specified threshold. Thus, in some embodiments, the motion detection circuitry 130 may detect a change in orientation, and may also determine the amount of the change);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato to include the above recited limitations as taught by Husted in order to cause less interference with other wireless links. (Husted; [0027])

Claims 15, 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kato-Husted in view of  Goto; Jungo et.al. (Goto hereafter) (US 20220038192 A1).

Regarding Claims 15, 36, and 43,  Kato-Husted teaches   The method of claim 14, wherein the method further comprises:
Kato-Husted fails to explicitly teach determining to not modify the receive antenna orientation for the cellular link if it is determined that the possible modification to the receive antenna orientation does not improve downlink data beam reception;
determining to modify the receive antenna orientation for the cellular link if it is determined that the possible modification to the receive antenna orientation improves downlink data beam reception;
However, in the same field of endeavor, Goto teaches, determining to not modify the receive antenna orientation  for the cellular link (the user is capable of holding the terminal apparatus 200
 without shielding the antenna module 210A by the hand of the user) if it is determined that the possible modification to the receive antenna orientation does not improve downlink data beam reception (Goto; [0095] …the UI element indicating the position to be held by the hand of the user is disposed below the UI element 41, that is, on the side opposite to the UI element 42, and expresses that the user should hold the end of the terminal apparatus 200 by the hand on the side opposite to the antenna module 210A indicated by the UI element 42. In this manner, the user is capable of holding the terminal apparatus 200 without shielding the antenna module 210A by the hand of the user); and
determining to modify the receive antenna orientation for the cellular link (process for changing the receivable direction) if it is determined that the possible modification to the receive antenna orientation improves downlink data beam reception (achieves measurement of communication quality) (Goto; [0081] The first process is a process for changing the receivable direction 13 of the antenna module 210 used for measurement while fixing a shield state of the antenna module 210 as a state produced by a shield…[0082] … The measurable direction changes according to the posture of the terminal apparatus 200, and arrangement of the antenna module 210 in the terminal apparatus 200 …[0084] …This process achieves measurement of communication quality).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted to include the above recited limitations as taught by Goto in order to measure communication qualities of respective reception beams (Goto; [0081]).

Claims 17, 37, and 44  are rejected under 35 U.S.C. 103 as being unpatentable over Kato-Husted in view of Lee et al (Lee hereafter) (US 20190215117 A1).

Regarding Claims 17, 37, and 44 , Kato-Husted teaches, the claim 14, 35 and 42,
Kato-Husted fails to explicitly teach, wherein the one or more receive antenna orientation selection conditions comprise:
receive antenna orientation selection using reference signals from the cellular base station without motion sensing information resulting in a same receive antenna orientation being selected for at least a certain number of measurements.
However, in the same field of endeavor, Lee teaches, wherein the one or more receive antenna orientation selection conditions comprise:
receive antenna orientation selection using reference signals from the cellular base station without motion sensing information resulting in a same receive antenna orientation being selected for at least a certain number of measurements (Lee; [0136] ...Beamforming may be achieved by combining the signals communicated via antenna elements of an antenna array such that signals propagating at particular orientations with respect to an antenna array ... The adjustment of signals communicated via the antenna elements may include a transmitting device or a receiving device applying certain amplitude and phase offsets to signals carried via each of the antenna elements associated with the device... The adjustments associated with each of the antenna elements may be defined by a beamforming weight set associated with a particular orientation);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted to include the above recited limitations as taught by Lee in order to achieve beamforming (Lee: [0136]).

Claims 19, 39, and 46, are rejected under 35 U.S.C. 103 as being unpatentable over Kato-Husted in view of Martin: Russel et al. (Martin hereafter) (US 20200274590 Al).

Regarding Claims 19, 39, and 46, Kato-Husted teaches the method of claim 14,
Kato-Husted fails to explicitly teach wherein the method further comprises:
determining a current orientation range of the wireless device from at least a first orientation range and a second orientation range.
performing a beam search based at least in part on measurement data from a measurement table associated with the current orientation range of the wireless device
However, in the same field of endeavor, Martin teaches, determining a current orientation
range of the wireless device from at least a first orientation range and a second orientation range (Martin:[0025] ... Using the rotation vector and the location of the base station al the previous position, the mapping module 125 may calculate the relative direction of the base station from the moveable device. Based on that information, the mapping module can identify one or more antenna arrays that may support a beam directed toward the base station… the relation vector may provide a relative change in roll, pitch, and/or yaw from the previous position); and
performing a beam search based at least in part on measurement data from a measurement table associated with the current orientation range of the wireless device (Martin; [0387 ... Upon the movement from the position one to position two, inertial navigation sensors 140 may detect and capture the movement (Le., the change in roll). Rotation vector generation module 145 may then generate a rotation vector to characterize the movement. Mapping module 125 may receive the relation vector and map the rotation vector to identity antenna array 225 as at least one antenna array that is possibly capable of generating a beam directed toward base station 265}.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted to include the above recited limitations as taught by Martin in order to identify the optimal or best beam (Martin: [0035]).

Claims 20, 40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kato-Husted in view of Chen, Tao et al. (Chen hereafter) (US 20020137538 A1).

 Regarding Claims 20, 40, and 47 Kato-Husted teaches the claim 14, 35 and 42,
Kato-Husted fails to explicitly teach wherein the method further comprises:
determining an orientation of the wireless device
determining that one or more antenna panels of the wireless device are currently azimuth panels and that ore or more antenna panels of the wireless device are currently elevation panels
However, in the same field of endeavor, Martin teaches, determining an orientation of the wireless device (Martin; [0038] antenna array 210 and antenna array 215 may else be identified. antenna selection module 130 may scan the possible beams from antenna array 225 to identify the optimal or best beam, which may be beam 255. Beam formation module 135 may activate antenna array 225 and generate beam 255 using antenna array 225);
determining that one or more antenna panels of the wireless device are currently azimuth panels and that one or more  antenna panels of the wireless device are currently elevation panels (Martin; [0034] .. FIG. 24 is an indication of roll, pitch, and yaw. As an example, rotation around directional arrow 275 may indicate roll, Rotation around direction arrow 280 may indicate pitch. Rotation around directional arrow 285 may indicate yaw); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted to include the above recited limitations as taught by Martin in order to identify the optimal or best beam (Martin: [0035]).
Kato-Husted-Martin fails to explicitly teach performing a beam search, wherein beam tracking on the azimuth panels is prioritized in the beam search.
However, in the same field of endeavor, Chen teaches, performing a beam search, wherein beam tracking on the azimuth panels is prioritized in the beam search (Chen; [0020] ...A search beam 116 can also formed by the antenna array 112 at the subscriber station which is scanned in azimuth across a geographic region to search for multi-path components of the signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted-Martin to include the above recited limitations as taught by Chen in order to provide increased gain for receiving signals (Chen: [0020]).

Claims  34 and 41  are rejected under 35 U.S.C. 103 as being unpatentable over Kato-Husted in view of Murray et al (Murray hereafter) (US 20190174346 A1).

Regarding Claims 34 and  41, Kato-Husted teaches the claim 14  and 35,
Kato-Husted fails to explicitly teach, wherein the one or more receive antenna orientation selection conditions comprise:
a signal strength value for a synchronization signal from the cellular base station differing from a signal strength value of a data channel from the cellular base station by less than a difference threshold for at least a certain number of measurements
However, in the same field of endeavor, Murray teaches, wherein the one or more receive antenna orientation selection conditions comprise:
a signal strength value for a synchronization signal from the cellular base station differing from a signal strength value of a data channel from the cellular base station by less than a difference threshold for at least a certain number of measurements (Murray; [0109] ...the NR beam management procedures may distinguish types of beams, such as serving beam, candidate beam, or detected beam. A serving beam may be a beam used for communication between UE 209 and TRP/gNB ...  Determination of the serving beam(s) may be based on UE 209 and network measurements...  The serving beam criteria serving beam criteria may be defined as a measurement quantity; e.g. Reference signal received power (RSRP); [0017] Reference signal received quality (RSRQ), RSSI or SINR, being above a configured threshold).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted to include the above recited limitations as taught by Murray in order to support beam level mobility in NR networks  (Murray; [0109]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416 


/AJIT PATEL/Primary Examiner, Art Unit 2416